Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi et al., hereinafter Patuzzi (US 2007/0266752), in view of Hamberger (WO 2013/059851) and Moore, Jr. et al., hereinafter Moore (US 6,292,716). For text citations of Hamberger please refer to the machine translation.
Regarding Claim 1, Patuzzi discloses (Figures 2 and 4) a bending beam (blade-holder structure 13) for a swivel bending machine (bending machine 10), comprising: an elongated bending beam portion having an approximately C-shaped beam cross section enclosing an interior; an angle-measuring system disposed within the interior (assembly of metering device 39 and bracket 38) for contactless measurement ([0042] lines 1-2; optical laser sensors are contactless) of a bending angle (angle α); and first and second bending dies (blades 20, 21) mounted on the bending beam and disposed oppositely relative to a horizontal central plane and turned toward one another, the first and second bending dies extending in a longitudinal 
Patuzzi does not disclose that the angle-measuring system comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) an angle-measuring system for contactless measurement of a bending angle (optical measuring unit 5), which is configured to measure the bending angle of a workpiece portion (metal sheet 3) being bent by one of first and second bending dies (die 1 and punch 2) relative to a reference plane; wherein the angle-measuring system comprises a first angle-measuring unit (lower measuring device 5) and a second measuring unit (upper measuring device 5), the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane (see Annotated Figure 1 below), and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part underneath the central plane (see Annotated Figure 1 below). This arrangement is beneficial because it allows the bending angle to be measured from both sides of the workpiece in a continuous fashion, as well as detect previously-made bends (page 2, paragraph 2 lines 7-10), and the angle detection is accurate and simple (page 2, paragraph 1 lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle-measuring system in the bending beam disclosed by Patuzzi such that it comprises a first angle-measuring 

    PNG
    media_image1.png
    750
    664
    media_image1.png
    Greyscale

Hamberger Annotated Figure 1
Further regarding Claim 1, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore teaches (Figures 32-34) a bending beam comprising an angle-measuring system (angle sensor 172) for contactless measurement of a bending angle, wherein the angle-measuring system is configured to measure the bending angle of the workpiece portion (workpiece 16) being bent by one of the first and second bending dies (punch 18 and die 19) relative to a reference plane; wherein the angle-measuring system comprises a light-section sensor (beam emitter/detector 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the central plane as taught by Hamberger, wherein each angle-measuring unit comprises a light-section sensor with a line laser and an image-sensing unit spaced apart from the line laser in the longitudinal direction of the bending beam portion as taught by Moore.

Regarding Claim 4, with reference to the aforementioned combination of Patuzzi, Hamberger, and Moore, Hamberger teaches (Figure 1) that the inside width between the angle-measuring units (upper and lower measuring devices 5) corresponds to at least 75% of a die spacing that exists between the bending dies (die 1 and punch 2). Examiner note: the angle-measuring units taught by Hamberger are mounted upon the bending dies (page 4, paragraph 2 lines 4-7), so the spacing between them is 100% of the die spacing, thus meeting the limitation of the claim. This spacing is advantageous because it allows the bending angle to be measured very close to the bending dies (page 2, paragraph 2 lines 1-2), so when the combination of Patuzzi, Hamberger, and Moore is made, the spacing between the angle-measuring units taught by Hamberger is preserved so that the field of view for measuring the bending angle can be maximized.
Regarding Claim 5, Patuzzi discloses (Figure 2) that the angle-measuring units are positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in the drawings, but based on Figure 2 and the fact that the carriage 14 slides along the guide 37 ([0066] lines 1-3), it is clear that guide 37 comprises guide rails. See Annotated Figure 2 below.

    PNG
    media_image2.png
    478
    548
    media_image2.png
    Greyscale

Patuzzi Annotated Figure 2
Regarding Claim 6, Patuzzi discloses (Figure 2) that the angle-measuring units are fastened on a common carriage (carriage 14).
Regarding Claim 7, Patuzzi discloses (Figure 2) that the elongated bending beam portion (blade-holder structure 13) comprises a base spaced apart from the first and second bending dies (blades 20, 21) and that the carriage is guided on two spaced-apart guide rails on the base (see Annotated Figure 2 above).
Regarding Claim 10, Patuzzi discloses (Figures 1-3b) a swivel bending machine (bending machine 10) comprising a machine frame (fixed frame 12), a workpiece-holding unit with a first clamping tool (counterpunch 24) joined to the machine frame, and a positionable second clamping tool (punch 32) interacting therewith for fixation of a workpiece in a working plane ([0061] lines 1-4), so that a workpiece portion to be bent (metal sheet 35) protrudes relative to 
Regarding Claim 11, Patuzzi discloses (Figures 2 and 4) a method for measuring a bending angle on a workpiece, the method comprising: providing a swivel bending machine (bending machine 10) with an elongated bending beam (blade-holder structure 13) having an approximately C-shaped beam cross section enclosing an interior, an angle measuring system disposed within the interior (assembly of metering device 39 and bracket 38) for contactless measurement ([0042] lines 1-2; optical laser sensors are contactless) of the bending angle (angle α), and first and second bending dies (blades 20, 21) mounted on the bending beam portion and disposed oppositely relative to a central plane and turned toward one another, the first and second dies extending in a longitudinal direction of the bending beam and configured to receive between each other a workpiece portion of a workpiece to be bent (metal sheet 35); measuring using the angle-measuring system the bending angle of the workpiece portion being bent by one of the first and second bending dies relative to a reference plane ([0068] lines 3-4).
Patuzzi does not disclose that the angle-measuring system used in the method for measuring a bending angle comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) a method for measuring a bending angle on a workpiece comprising measuring using an angle-measuring 
Further regarding Claim 11, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore teaches (Figures 32-34) a method for measuring a bending angle on a workpiece comprising measuring using an angle-measuring system (angle sensor 172) the bending angle of the workpiece (workpiece 16) to be gauged relative to a reference plane on the workpiece portion to be gauged, wherein the angle-measuring system comprises a light-section sensor (beam emitter/detector unit 174) with a line laser (emitter 196) and an image-sensing unit (detector 198) spaced apart from the line laser in the longitudinal direction of the bending beam portion (this is clearly seen in Figure 34, which is a top view of the beam emitter/detector unit 174), and wherein the line laser is arranged to transmit a light beam (see arrow coming out of light emitter exit window 199 in Figure 34) which is oriented at an inclined angle with respect to the central plane (see Figure 32; column 22 lines 34-38 teaches the beam emitter/detector unit being held at an angle, which results in the light beam from the emitter being transmitted at an angle relative to the central plane). Because this is a known configuration for a contactless angle-measuring system for use in a bending beam, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method for measuring a bending angle disclosed by Patuzzi such that the angle-
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the central plane as taught by Hamberger, wherein each angle-measuring unit comprises a light-section sensor with a line laser and an image-sensing unit spaced apart from the line laser in the longitudinal direction of the bending beam portion as taught by Moore.
Regarding Claim 12, Patuzzi discloses (Figures 2-4) that the workpiece (metal sheet 35) is subjected to workpiece clamping by a workpiece-holding device (counterpunch 24 and punch 32) and that the measurement of the bending angle (angle α) takes place after removal of the first bending die, the second bending die, or the first bending die and the second bending die (blades 20, 21) from the workpiece and subsequent deactivation or reduction of the workpiece clamping of the workpiece-holding device ([0082] line 1 – [0083] line 2).
Regarding Claim 13, Patuzzi discloses that the workpiece portion was obtained by two or more bending processes on the workpiece preceding the measurement of the bending angle on the workpiece portion ([0088] lines 1-2; since the machining and measuring are repeated, all of the angle measurements taken after the first iteration are done on a workpiece portion that has been obtained by two or more preceding bending processes).

Regarding Claim 15, Patuzzi discloses based on the measurements after a preceding bending process, a subsequent bending process is adapted ([0081] – [0088]; measurements are taken after each bending step and the machining parameters are calibrated, and this process is repeated until the desired bending angle is achieved). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger and Moore as applied to Claim 6 above, further in view of Woidasky (US 2016/0151820).
Regarding Claim 8, Patuzzi does not disclose a stop face formed on the carriage. Woidasky teaches (Figures 2 and 4) a bending beam (bending press 1) comprising a first bending die (lower tool 3), wherein the first bending die comprises a lower bending die disposed below the central plane and wherein a stop face (front faces of stop fingers 7, see Annotated Figure 4 below) at right angles to the central plane is formed on the carriage (stop 6) at the height of the lower bending die, for the purpose of positioning the workpiece within the bending beam ([0094] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage in the bending beam disclosed by Patuzzi to also include the stop face at right angles to the central place at the height of the lower bending die taught by Woidasky, in order to allow the operator to position the workpiece within the bending beam before the bending process begins.

    PNG
    media_image3.png
    419
    550
    media_image3.png
    Greyscale

Woidasky Annotated Figure 4
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger and Moore as applied to Claim 1 above, and further in view of Danninger et al., hereinafter Danninger (WO 2013/116888). For text citations of Danninger, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 9, Patuzzi does not disclose a cambering device. Danninger teaches (Figures 1 and 2) a cambering device (camber 12) for influencing the curvature along the longitudinal direction of a bending die (press table 3 and press beam 4), for the purpose of compensating for a curvature of the dies (flexion 7) that occurs due to an uneven distribution of force across the length of the die, which, if left uncorrected, can cause the bending angle to be inconsistent along the length of the bend, which is undesirable (page 1, paragraph 3 lines 1-12). Danninger also teaches that cambering devices comprising at least one wedge are known in the art (page 1, paragraph 4 lines 5-6). Therefore, it would have been obvious to one of ordinary .

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument on page 11 of the Remarks that Hamberger teaches bending a workpiece by means of both bending dies and thus does not teach the workpiece portion being bent by one of the first and second bending dies, Examiner respectfully disagrees. The claims as set forth only require that the workpiece portion is bent by one of the dies, and does not exclude the workpiece being bent by more than one die. Therefore, the limitation is met. 
In response to Applicant's argument on page 12 of the Remarks that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner acknowledges that the functionality of the bending-press-machine taught by Hamberger is different than that of the swivel bending machine disclosed by Patuzzi in terms of how the workpiece is bent by the die(s), but the part of Hamberger relied upon for the rejection, i.e. the arrangement of the angle-measuring system which measures a bending angle of a workpiece, is not limited to this specific type of bending machine, and since it performs the same function as the angle-measuring system disclosed by Patuzzi, one of ordinary skill in the art would find it obvious to make this combination without the use of hindsight reasoning from the Applicant’s disclosure due to the benefits discussed above in the rejections of Claims 1 and 11.
Regarding Applicant’s argument on pages 12-13 of the Remarks that Hamberger cannot disclose or suggest that workpiece portions bent downwardly with respect to the central plane are measured by the second angle measuring unit because the bending-press-machine taught by Hamberger only shows a workpiece bent upwardly, not downwardly, Examiner respectfully disagrees. While it is true that the disclosure and figures of Hamberger only show a workpiece being bent upwardly, it is clear that the angle-measuring system, which is the part of Hamberger that is relied upon for the rejection, is functional to measure angles of workpieces bent both upwardly and downwardly, so this limitation of the claims is met. Furthermore, Patuzzi does disclose a workpiece being bent downwardly ([0081] lines 1-4; blade 21 approaches the sheet 35 from above, and thus bends it downwardly), and so when the combination of Patuzzi and Hamberger is made, the second angle measuring unit of Hamberger will be measuring workpiece portions bent downwardly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725